Case 1:21-cv-03846-EK-VMS Document 7 Filed 07/15/21 Page 1 of 3 PageID #: 5

                                                                                              FILED
                                                                                               CLERK'S
                                                                                      jU.S.
                                                                                        I c DISTRICT
                                                                                               CLERK'S Of'f-ICE
                                                                                                     COURT  E.D.N.V
                                                                                             TRICTCC


                                                                                    ^ JUL 1 5 20,?!
                              UNITED STATES DISTRICT COURT

                              EASTERN DISTRICT OF NEW YORK
                                                                                    BROOKLYN OFFICE

                                                           [1 © 1D W l           PM

                                                   [0  <

Elliot M. Hirsch,
                                                             JUL 1 5 2021
                 Plaintiff,

                                                     PRO SE OFFICE
V.                                                             Case Number: l:21-cv-03846




Adina Miles and Yeshiva of Flatbush High School                        Dated: July 11,2021

             Defendants.




                  PLAINTIFF'S NOTICE OF DISMISSAL OF COMPLAINT



          Plaintiff Pro Se, Elliot M. Hirsch, pursuant to Rule 41(a)(1)of the Federal Rules of Civil|

Procedure, hereby dismisses all causes of action in the complaint against defendants Adina Miles

                       and Yeshiva of Flatbush High School without prejudice.


     Plaintiff Elliot M. Hirsch is dismissing this action because it appears to the undersigned that

 based upon the order of Federal District Court Judge Freda L. Wolfson dated July 8, 2021, that

 the District Court of New Jersey is the proper venue for the adjudication of these claims against

                                           these Defendants.


     Both Adina Miles and Yeshiva of Flatbush High School have filed neither an answer to the

complaint nor a motion for summary judgment as to these claims. Dismissal under Rule 41(a)(1)

                                        is therefore appropriate.
Case 1:21-cv-03846-EK-VMS Document 7 Filed 07/15/21 Page 2 of 3 PageID #: 6




                                                        Respectfully Submittec


                                                               Elliot M.Hirsc


                                                                PlaintiffPro Se


                    !\ W
                                                               7 Saxony Drive


                                                           Oakhurst, NJ 07755


                                                               ^lJ7-75^-0418'     —T



                                                   Elliothirschlaw@.gmaiLcom
3846-EK-VMS Document 7 Filed 07/15/21 Page 3 o




                                                                      NEW YORK NV lOO
                                                                      13 JUL 2021 PM 11 L |f^
                                                                                                         I
                                                                                                        f
                                                                          PV<?T^l
                                                 1 i ^sj1 — i 332S3
                                                                          VtmK-W ..             A^ //(So)
                                                                           ]i!Mjn)'iV'hlMi»h''h"hM"^MOil'n)"i»'''ih)ji^hii'l
